Atkinson, Presiding Justice.
1. “A principal in the second degree, except where it is otherwise provided, shall receive the same punishment that is provided for the principal in the first degree.” Code, § 26-502.
2. “Where an indictment charges the accused jointly with another as principal, and where the evidence shows that another inflicted the mortal blow — the accused being present aiding and abetting, both are principals in law, as well as in fact; and the stroke of one being the stroke of the other, a verdict finding the former guilty as a principal in the second degree is not illegal and will not require the grant of a new trial. Hill v. State, 28 Ga. 604.” Johnson v. State, 151 Ga. 21 (2) (105 S. E. 603). See Nelson v. State, 187 Ga. 576 (2) (1 S. E. 2d, 641).
3. The evidence was sufficient to support the verdict, declaring the defendant “guilty,” and recommending mercy. There was no error in overruling the motion for new trial based solely on the general grounds.

Judgment affirmed.


All the Justices concur.